Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) dated as of March 11, 2020, is
entered into by and among Sharing Economy International Inc., a Nevada
corporation (“Sharing Economy”), and Jebe Production Group Limited, a Hong Kong
corporation (“Jebe Production”), and the shareholders of Jebe Production listed
on Annex A to this Agreement (each, a “Shareholder” and, collectively, the
“Shareholders”).

 

RECITALS

 

A. The Shareholders own the number of shares of capital stock of Jebe Production
(the “Shares”) set forth opposite each Shareholder’s name on Annex A, which
Shares collectively constitute all of the issued and outstanding shares of
capital stock in Jebe Production.

 

B. Sharing Economy desires to purchase from the Shareholders, and the
Shareholders desire to sell to Sharing Economy, the Shares in exchange for
shares of Sharing Economy Common Stock, all on the terms and subject to the
conditions set forth in this Agreement (the “Exchange”).

 

D. As a result of the Exchange, Sharing Economy will become the 68% shareholder
of Jebe Production.

 

E. Certain capitalized terms used in this Agreement are defined on Exhibit A
hereto.

 

AGREEMENT

 

In consideration of the agreements, provisions and covenants set forth below,
Sharing Economy, Jebe Production and the Shareholders, hereby agree as follows:

 

ARTICLE I.

 

EXCHANGE OF SHARES

 

1.1 Agreement to Sell.

 

Upon the terms and subject to all of the conditions contained herein, each of
the Shareholders hereby agrees to sell, assign, transfer and deliver to Sharing
Economy, and Sharing Economy hereby agrees to purchase and accept from each of
the Shareholders, on the Closing Date, the Shares.

 



 

 

 

1.2 Purchase Price.

 

As full consideration for the sale, assignment, transfer and delivery of the
Shares by the Shareholders to Sharing Economy, and upon the terms and subject to
all of the conditions contained herein, Sharing Economy shall issue to the
Shareholders an aggregate of 2,658,000 shares of Sharing Economy series A
convertible preferred stock (the “Acquisition Shares”) on a pro rata basis based
upon their respective beneficial ownership interest in Jebe Production, as
certified by the President of Jebe Production, at the Closing.

 

1.3 Mechanics of Exchange.

 

(a) At the Closing, each Shareholder shall be entitled to surrender the
certificate or certificates that immediately prior to the Closing represented
the Jebe Production Shares of Common Stock (the “Certificates”) to the exchange
agent designated by Sharing Economy in exchange for the Acquisition Shares.

 

(b) Promptly after the Closing, Sharing Economy or its designated exchange agent
shall make available to each Shareholder a letter of transmittal and
instructions for use in effecting the surrender of Certificates in exchange for
the Acquisition Shares. Upon surrender of a Certificate to such exchange agent
together with the letter of transmittal, duly executed, the Shareholder shall be
entitled to receive in exchange therefore such number of Acquisition Shares as
such Shareholder has the right to receive in respect of the Certificate so
surrendered pursuant to the provisions of this Article I.

 

1.4 No Fractional Shares.

 

No fraction of a share of Sharing Economy Common Stock shall be issued in the
Exchange. In lieu of fractional shares, the Shareholders upon surrender of their
Certificates as set forth in Section 1.3 shall be issued that number of shares
of common stock resulting by rounding up to the nearest whole number of shares
of Acquisition Shares that each such Shareholder shall receive as a result of
the Exchange.

 



2

 

 

1.5 Closing.

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at 9:00 a.m., Hong Kong Time, at the principal administrative
offices of Sharing Economy, or at a location mutually agreement upon by Sharing
Economy and Jebe Production, on or before March 31, 2020 (the “Closing Date”);
provided, however, that if all of the other conditions set forth in articles VI
and VII hereof are not satisfied or waived, unless this agreement has been
terminated under Section 9 hereof, or at such date, the Closing Date shall be
the business day following the day on which all such conditions have been
satisfied or waived, or at such other date, time and place as Sharing Economy,
Jebe Production and the Shareholders shall agree.

 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES OF JEBE PRODUCTION

 

Except as set forth in the Disclosure Schedule, consisting of information about
Jebe Production provided by Jebe Production to Sharing Economy in connection
with this Agreement (the “Jebe Production Disclosure Schedule”), each of Jebe
Production and the Shareholders represents and warrants jointly and severally to
Sharing Economy as follows:

 

2.1 Organization and Qualification.

 

Jebe Production is duly incorporated, validly and in good standing existing
under the laws of British Virgin Islands, has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to carry on its business as presently conducted and as contemplated to
be conducted, to own, hold and operate its properties and assets as now owned,
held and operated by it, to enter into this Agreement, to carry out the
provisions hereof except where the failure to be in good standing or to have
such governmental licenses, authorizations, consents and approvals will not, in
the aggregate, either (i) have a Material Adverse Effect on the business, assets
or financial condition of Jebe Production, or (ii) impair the ability of Jebe
Production to perform its material obligations under this Agreement. Jebe
Production is duly qualified, licensed or domesticated as a foreign corporation
in good standing in each jurisdiction wherein the nature of its activities or
its properties owned or leased requires such qualification, licensing or
domestication, except where the failure to be so qualified, licensed or
domesticated will not have a Material Adverse Effect. Set forth as part of the
Jebe Production Disclosure Schedule is a list of those jurisdictions in which
each of Jebe Production presently conducts its business, owns, holds and
operates its properties and assets.

 



3

 

 

2.2 Subsidiaries.

 

Jebe Production does not own directly or indirectly, any equity or other
ownership interest in any corporation, partnership, joint venture or other
entity or enterprise. Jebe Production does not have any direct or indirect
interests of stock ownership or otherwise in any corporation, partnership, joint
venture, firm, association or business enterprise, and is not party to any
agreement to acquire such an interest.

 

2.3 Articles of Incorporation and Bylaws.

 

The copies of the charter document and corporate governance document of Jebe
Production (collectively, the “Organizational Documents”) that have been
delivered to Sharing Economy prior to the execution of this Agreement are true
and complete and have not been amended or repealed. Jebe Production is not in
violation or breach of any of the provisions of the Organizational Documents,
except for such violations or breaches which, in the aggregate, will not have a
Material Adverse Effect on Jebe Production.

 

2.4 Authorization and Validity of this Agreement.

 

This Agreement and each of the Transaction Agreements constitute the legal,
valid and binding obligation of each person or entity who is a party thereto
(other than Sharing Economy), enforceable against each such person or entity in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally. Each Jebe Production
shareholder has all requisite legal capacity to execute and deliver this
Agreement and the Transaction Agreements to which he or she is a party, and to
perform its, his or her obligations hereunder and thereunder. The execution and
delivery by each of Jebe Production and each of the Shareholders of this
Agreement and the Transaction Agreements (to the extent either is a party
thereto), and the consummation of the transactions contemplated herein and
therein (the “Transactions”) have been authorized by all necessary corporate or
other action on the part of Jebe Production and each of the Shareholders. This
Agreement and the Transaction Agreements have been duly executed and delivered
by the parties thereto (other than Sharing Economy).

 



4

 

 

2.5 No Violation.

 

Neither the execution nor delivery of this Agreement or the Transaction
Agreements, nor the consummation or performance of any of the Transactions by
Jebe Production or the Shareholders will directly or indirectly:

 

(i) violate or conflict with any provision of the Organizational Documents of
Jebe Production; (B) result in (with or without notice or lapse of time) a
violation or breach of, or conflict with or constitute a default or result in
the termination or in a right of termination or cancellation of, or accelerate
the performance required by, or require notice under, any agreement, promissory
note, lease, instrument or arrangement to which Jebe Production or any of its
assets are bound or result in the creation of any Liens upon Jebe Production or
any of its assets; (C) violate any order, writ, judgment, injunction, ruling,
award or decree of any Governmental Body; (“Governmental Body”); (D) violate any
statute, law or regulation of any jurisdiction as such statute, law or
regulation that relates to the Shareholders or Jebe Production or any of the
assets of Jebe Production; or (E) result in cancellation, modification,
revocation or suspension of any permits, licenses, registrations, consents,
approvals, authorizations or certificates issued or granted by any Governmental
Body which are held by or granted to the Shareholders or Jebe Production or
which are necessary for the conduct of Jebe Production’s business; or

 

(ii) to the knowledge of Jebe Production or any of the Shareholders, cause Jebe
Production to become subject to, or to become liable for the payment of, any Tax
(as hereinafter defined) or cause any of the assets owned by Jebe Production to
be reassessed or revalued by any taxing authority or other Governmental Body.

 

None of Jebe Production or the Shareholders is or will be required to give any
notice to or obtain any approval, consent, ratification, waiver or other
authorization (a “Consent”) from any person or entity (including, without
limitation, any Governmental Body) in connection with (i) the execution and
delivery of this Agreement or any of the Transaction Agreements, or (ii) the
consummation or performance of any of the Transactions.

 

2.6 Capitalization and Related Matters.

 

(a) Capitalization. Jebe Production has issued and outstanding ten thousand
(10,000) shares of common stock. Except as set forth in the preceding sentence,
no other class of capital stock or other security of Jebe Production is
authorized, issued, reserved for issuance or outstanding. The Shareholders, as
of the Closing Date, are the lawful, record and beneficial owners of the number
of Jebe Production Shares of Common Stock set forth opposite each Seller’s name
on Annex A attached hereto. The Shareholders have, as of the date hereof and as
of the Closing Date, valid and marketable title to their respective Shares, free
and clear of all Liens (including, without limitation, any claims of spouses
under applicable community property laws) and are the lawful, record and
beneficial owners of all of the Shares. Except as is issued to and held by the
Shareholders or Jebe Production, no other class of capital stock or other
security of Jebe Production, as applicable, is authorized, issued, reserved for
issuance or outstanding. At the Closing, Sharing Economy will be vested with
good and marketable title to the Shares, free and clear of all Liens (including,
without limitation, any claims of spouses under applicable community property
laws). No legend or other reference to any purported Lien appears upon any
certificate representing the Shares. Each of the Shares has been duly authorized
and validly issued and is fully paid and nonassessable. None of the outstanding
capital or other securities of Jebe Production was issued, redeemed or
repurchased in violation of the Securities Act of 1933, as amended (the
“Securities Act”), or any other securities or “blue sky” laws.

 



5

 

 

(b) No Redemption Requirements. There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which Jebe Production or any of the Shareholders is obligated to
issue, deliver or sell, or cause to be issued, delivered or sold, any shares of
capital stock or other securities of Jebe Production. There are no outstanding
contractual obligations (contingent or otherwise) of Jebe Production to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, Jebe Production or to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other entity.

 

2.7 Compliance with Laws and Other Instruments.

 

Except as would not have a Material Adverse Effect, the business and operations
of Jebe Production has been and are being conducted in accordance with all
applicable foreign, federal, provincial and local laws, rules and regulations
and all applicable orders, injunctions, decrees, writs, judgments,
determinations and awards of all courts and governmental agencies and
instrumentalities. There are no permits, bonuses, registrations, consents,
approvals, authorizations, certificates, or any waiver of the foregoing, which
are required to be issued or granted by a Governmental Body for the conduct of
the Business as presently conducted or the ownership of the assets of Jebe
Production. Except as would not have a Material Adverse Effect, Jebe Production
is not, and has not received notice alleging that it is, in violation of, or
(with or without notice or lapse of time or both) in default under, or in breach
of, any term or provision of the Organizational Documents or of any indenture,
loan or credit agreement, note, deed of trust, mortgage, security agreement or
other material agreement, lease, license or other instrument, commitment,
obligation or arrangement to which Jebe Production is a party or by which any of
Jebe Production’s properties, assets or rights are bound or affected. To the
knowledge of Jebe Production, no other party to any material contract,
agreement, lease, license, commitment, instrument or other obligation to which
Jebe Production is a party is (with or without notice or lapse of time or both)
in default thereunder or in breach of any term thereof. Jebe Production is not
subject to any obligation or restriction of any kind or character, nor is there,
to the knowledge of Jebe Production, any event or circumstance relating to Jebe
Production that materially and adversely affects in any way its business,
properties, assets or prospects or that prohibits Jebe Production from entering
into this Agreement and the Transaction Agreements or would prevent or make
burdensome its performance of or compliance with all or any part of this
Agreement, the Transaction Agreements or the consummation of the Transactions
contemplated hereby or thereby.

 

2.8 Certain Proceedings.

 

There are no outstanding or pending preceding that has been commenced against or
involving Jebe Production or any of its assets and, to the knowledge of Jebe
Production and the Shareholders, no matters of the foregoing nature are
contemplated or threatened. None of Jebe Production or the Shareholders have
been charged with, and is not threatened with, or under any investigation with
respect to, any allegation concerning any violation of any provision of any
federal, provincial, local or foreign law, regulation, ordinance, order or
administrative ruling, and is not in default with respect to any order, writ,
injunction or decree of any Governmental Body.

 

2.9 No Brokers or Finders.

 

None of Jebe Production, the Shareholders, or any officer, director, independent
contractor, consultant, agent or employee of Jebe Production has agreed to pay,
or has taken any action that will result in any person or entity becoming
obligated to pay or entitled to receive, any investment banking, brokerage,
finder’s or similar fee or commission in connection with this Agreement or the
Transactions. Jebe Production and the Shareholders shall jointly and severally
indemnify and hold Sharing Economy harmless against any liability or expense
arising out of, or in connection with, any such claim.

 



6

 

 

2.10 Title to and Condition of Properties.

 

Jebe Production has good, valid and marketable title to all of its properties
and assets (whether real, personal or mixed, and whether tangible or intangible)
reflected as owned in its books and records, free and clear of all Liens. Jebe
Production owns or holds under valid leases or other rights to use all real
property, plants, machinery, equipment and all assets necessary for the conduct
of its business as presently conducted, except where the failure to own or hold
such property, plants, machinery, equipment and assets would not have a Material
Adverse Effect on Jebe Production. No Person other than Jebe Production owns or
has any right to the use or possession of the assets used in Jebe Production’s
business. The material buildings, plants, machinery and equipment necessary for
the conduct of the business of Jebe Production as presently conducted are
structurally sound, are in good operating condition and repair and are adequate
for the uses to which they are being put or would be put in the Ordinary Course
of Business, in each case, taken as a whole, and none of such buildings, plants,
machinery or equipment is in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.

 

2.11 Absence of Undisclosed Liabilities.

 

Jebe Production has no debt, obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether asserted or unasserted, whether due
or to become due, whether or not known to Jebe Production) arising out of any
transaction entered into prior to the Closing Date or any act or omission prior
to the Closing Date which individually or taken together would constitute a
Material Adverse Effect on Jebe Production and have no debt, obligation or
liability to each other or any of the Shareholders or their affiliates, except
to the extent specifically set forth on or reserved against on the Balance Sheet
of Jebe Production.

 

The financial statements are consistent with the books and records of Jebe
Production and fairly present in all material respects the financial condition,
assets and liabilities of Jebe Production, as applicable, taken as a whole, as
of the dates and periods indicated, and were prepared in accordance with GAAP
(except as otherwise indicated therein or in the notes thereto).

 

2.12 Changes.

 

Jebe Production has not, since the date of its incorporation:

 



7

 

 

(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the Ordinary Course of Business, except for this
Agreement.

 

(b) Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects which would have a Material
Adverse Effect;

 

(c) Loans. Made any loans or advances to any Person other than travel advances
and reimbursement of expenses made to employees, officers and directors in the
Ordinary Course of Business;

 

(d) Compensation and Bonuses. Made any payments of any bonuses or compensation
other than regular salary payments, or increase in the salaries, or payment on
any of its debts in the Ordinary Course of Business, to any of its shareholders,
directors, officers, employees, independent contractors or consultants or entry
into by it of any employment, severance, or similar contract with any director,
officer, or employee, independent contractor or consultant; Adopted, or
increased in the payments to or benefits under, any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any of its employees;

 

(e) Liens. Created or permitted to exist any Lien on any of its properties or
assets other than Permitted Liens;

 

(f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;

 



8

 

 

(g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;

 

(h) Material Contracts. Terminated or modified any of its Material Contract
except for termination upon expiration in accordance with the terms of such
agreements, a description of which is included in the Jebe Production’s
Disclosure Schedule;

 

(i) Claims. Released, waived or cancelled any claims or rights relating to or
affecting Jebe Production in excess of $1,000 in the aggregate or instituted or
settled any Proceeding involving in excess of $10,000 in the aggregate;

 

(j) Discharged Liabilities. Paid, discharged, cancelled, waived or satisfied any
claim, obligation or liability in excess of $1,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the Ordinary Course
of Business;

 

(k) Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness or commit to any endeavor involving a commitment in excess of
$1,000 in the aggregate, other than contractual obligations incurred in the
Ordinary Course of Business;

 

(l) Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;

 

(m) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;

 

(n) Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;

 

(o) Agreements. Entered into any agreement, or otherwise obligated itself, to do
any of the foregoing.

 

2.13 Material Contracts.

 

Jebe Production has delivered to Sharing Economy, prior to the date of this
Agreement, true, correct and complete copies of each of its Material Contracts.

 



9

 

 

(a) No Defaults. The Material Contracts of Jebe Production are valid and binding
agreements of Jebe Production, as applicable, and are in full force and effect
and are enforceable in accordance with their terms. Except as would not have a
Material Adverse Effect, Jebe Production is not in breach or default of any of
its Material Contracts to which it is a party and, to the knowledge of Jebe
Production, no other party to any of its Material Contracts is in breach or
default thereof. Except as would not have a Material Adverse Effect, no event
has occurred or circumstance has existed that (with or without notice or lapse
of time) would (a) contravene, conflict with or result in a violation or breach
of, or become a default or event of default under, any provision of any of its
Material Contracts or (b) permit Jebe Production or any other Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or to cancel, terminate or modify any of its Material
Contracts. Jebe Production has not received any notice and has no knowledge of
any pending or threatened cancellation, revocation or termination of any of its
Material Contracts to which it is a party, and there are no renegotiations of,
or attempts to renegotiate.

 

2.14 Tax Returns and Audits.

 

(a) Tax Returns. (a) All material Tax Returns required to be filed by or on
behalf of Jebe Production have been timely filed and all such Tax Returns were
(at the time they were filed) and are true, correct and complete in all material
respects; (b) all Taxes of Jebe Production required to have been paid (whether
or not reflected on any Tax Return) have been fully and timely paid, except
those Taxes which are presently being contested in good faith or for which an
adequate reserve for the payment of such Taxes has been established on Jebe
Production’s balance sheet; (c) no waivers of statutes of limitation have been
given or requested with respect to Jebe Production in connection with any Tax
Returns covering Jebe Production or with respect to any Taxes payable by it; (d)
no Governmental Body in a jurisdiction where Jebe Production does not file Tax
Returns has made a claim, assertion or threat to Jebe Production that Jebe
Production is or may be subject to taxation by such jurisdiction; (e) Jebe
Production has duly and timely collected or withheld, paid over and reported to
the appropriate Governmental Body all amounts required to be so collected or
withheld for all periods under all applicable laws; (f) there are no Liens with
respect to Taxes on the property or assets of Jebe Production other than
Permitted Liens; (g) there are no Tax rulings, requests for rulings, or closing
agreements relating to Jebe Production for any period (or portion of a period)
that would affect any period after the date hereof; and (h) any adjustment of
Taxes of Jebe Production made by a Governmental Body in any examination that
Jebe Production is required to report to the appropriate provincial, local or
foreign taxing authorities has been reported, and any additional Taxes due with
respect thereto have been paid. No state of fact exists or has existed which
would constitute ground for the assessment of any tax liability by any
Governmental Body. All Tax Returns filed by Jebe Production are true, correct
and complete.

 



10

 

 

(b) No Adjustments, Changes. Neither Jebe Production nor any other Person on
behalf of Jebe Production (a) has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of provincial, local or foreign law; or (b) has agreed to or
is required to make any adjustments pursuant to Section 481(a) of the Code or
any similar provision of provincial, local or foreign law.

 

(c) No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of or Tax Return filed or required
to be filed by Jebe Production, nor is any such claim or dispute pending or
contemplated. Jebe Production has made available to Sharing Economy true,
correct and complete copies of all Tax Returns, examination reports and
statements of deficiencies assessed or asserted against or agreed to by Jebe
Production since January 1, 2016, and any and all correspondence with respect to
the foregoing. Jebe Production does not have any outstanding closing agreement,
ruling request, request for consent to change a method of accounting, subpoena
or request for information to or from a Governmental Body in connection with any
Tax matter.

 

(d) No Tax Allocation, Sharing. Jebe Production is not a party to any Tax
allocation or sharing agreement. Jebe Production (a) has not been a member of a
Tax Group filing a consolidated income Tax Return under Section 1501 of the Code
(or any similar provision of provincial, local or foreign law), and (b) does not
have any liability for Taxes for any Person under Treasury Regulations Section
1.1502-6 (or any similar provision of provincial, local or foreign law) as a
transferee or successor, by contract or otherwise.

 

2.15 Material Assets.

 

The financial statements of Jebe Production reflect the material properties and
assets (real and personal) owned or leased by them.

 

2.16 Insurance Coverage.

 

Jebe Production has no insurance or general liability policies maintained by
Jebe Production on its properties and assets.

 



11

 

 

2.17 Litigation; Orders.

 

There is no Proceeding (whether federal, provincial, local or foreign) pending
or, to the knowledge of Jebe Production, threatened or appealable against or
affecting Jebe Production or any of its properties, assets, business or
employees. To the knowledge of Jebe Production, there is no fact that might
result in or form the basis for any such Proceeding. Jebe Production is not
subject to any Orders and has not received any written opinion or memorandum or
legal advice from their legal counsel to the effect that Jebe Production is
exposed, from a legal standpoint, to any liability which would be material to
its business. Jebe Productio is not engaged in any legal action to recover
monies due it or for damages sustained by any of them.

 

2.18 Licenses.

 

Except as would not have a Material Adverse Effect, Jebe Production possesses
from the appropriate Governmental Body all licenses, permits, authorizations,
approvals, franchises and rights that are necessary for it to engage in its
business as currently conducted and to permit it to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets (collectively, “PERMITS”). Except as would not have a Material Adverse
Effect, Jebe Production has not received any written notice from any
Governmental Body or other Person that there is lacking any license, permit,
authorization, approval, franchise or right necessary for Jebe Production to
engage in its business as currently conducted and to permit Jebe Production to
own and use its properties and assets in the manner in which it currently owns
and uses such properties and assets. Except as would not have a Material Adverse
Effect, the Permits are valid and in full force and effect. Except as would not
have a Material Adverse Effect, no event has occurred or circumstance exists
that may (with or without notice or lapse of time): (a) constitute or result,
directly or indirectly, in a violation of or a failure to comply with any
Permit; or (b) result, directly or indirectly, in the revocation, withdrawal,
suspension, cancellation or termination of, or any modification to, any Permit.
Jebe Production has not received any written notice from any Governmental Body
or any other Person regarding: (a) any actual, alleged, possible or potential
contravention of any Permit; or (b) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any Permit. All applications required to have been filed for
the renewal of such Permits have been duly filed on a timely basis with the
appropriate Persons, and all other filings required to have been made with
respect to such Permits have been duly made on a timely basis with the
appropriate Persons. All Permits are renewable by their terms or in the Ordinary
Course of Business without the need to comply with any special qualification
procedures or to pay any amounts other than routine fees or similar charges, all
of which have, to the extent due, been duly paid.

 



12

 

 

2.19 Interested party Transactions.

 

No officer, director or shareholder of Jebe Production or any Affiliate, Related
Person or “associate” (as such term is defined in Rule 405 of the Commission
under the Securities Act) of any such Person, either directly or indirectly, (1)
has an interest in any Person which (a) furnishes or sells services or products
which are furnished or sold or are proposed to be furnished or sold by Jebe
Production, or (b) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish Jebe Production any goods or services; (2) has
a beneficial interest in any contract or agreement to which Jebe Production is a
party or by which it may be bound or affected; or (3) is a party to any material
agreements, contracts or commitments in effect as of the date hereof with Jebe
Production “Related Person” means: (i) with respect to a particular individual,
the individual’s immediate family which shall include the individual’s spouse,
parents, children, siblings, mothers and fathers-in-law, sons and
daughters-in-law, and brothers and sisters-in-law; and (ii) with respect to a
specified individual or entity, any entity or individual that, directly or
indirectly, controls, is controlled by, or is under common control with such
specified entity or individual.

 

2.20 Governmental Inquiries.

 

Jebe Production has made available to Sharing Economy a copy of each material
written inspection report, questionnaire, inquiry, demand or request for
information received by Jebe Production from (and the response of Jebe
Production thereto), and each material written statement, report or other
document filed by Jebe Production with, any Governmental Body since January 1,
2016.

 

2.21 Bank Accounts and Safe Deposit Boxes.

 

The Jebe Production Disclosure Schedule discloses the title and number of each
bank or other deposit or financial account, and each lock box and safety deposit
box used by Jebe Production, the financial institution at which that account or
box is maintained and the names of the persons authorized to draw against the
account or otherwise have access to the account or box, as the case may be.

 



13

 

 

2.22 Intellectual Property.

 

Any Intellectual Property Jebe Production uses in its business as presently
conducted is owned by Jebe Production or properly licensed.

 

2.23 Stock Option Plans; Employee Benefits.

 

(a)Jebe Production does not have any employee benefit plans or arrangements
covering their present and former employees or providing benefits to such
persons in respect of services provided to Jebe Production. Jebe Production has
no commitment, whether formal or informal and whether legally binding or not, to
create any additional plan, arrangement or practice similar to the Approved
Plans.

 

2.24 Employee Matters.

 

(a) No former or current employee of Jebe Production is a party to, or is
otherwise bound by, any agreement or arrangement (including, without limitation,
any confidentiality, non-competition or proprietary rights agreement) that in
any way adversely affected, affects, or will affect (i) the performance of his,
her or its duties to Jebe Production, or (ii) the ability of Jebe Production to
conduct its business.

 

(b) Jebe Production has no employees, directors, officers, consultants,
independent contractors, representatives or agents whose contract of employment
or engagement cannot be terminated by three months’ notice. (c) Jebe Production
is not required or obligated to pay, and since the date if its incorporation,
have not paid any moneys to or for the benefit of, any director, officer,
employee, consultant, independent contractor, representative or agent of Jebe
Production (d) Jebe Production is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions or
employment and wages and hours, and is not engaged in any unfair labor practice.
There is no labor strike, dispute, shutdown or stoppage actually pending or, to
the knowledge of Jebe Production or the Shareholders, threatened against or
affecting Jebe Production.

 

2.25 Environmental and Safety Matters.

 

Except as would not have a Material Adverse Effect:

 

(a) Jebe Production has at all times been and is in compliance with all
Environmental Laws and Orders applicable to Jebe Production, as applicable.

 



14

 

 

(b) There are no Proceedings pending or, to the knowledge of Jebe Production,
threatened against Jebe Production alleging the violation of any Environmental
Law or Environmental Permit applicable to Jebe Production or alleging that Jebe
Production is a potentially responsible party for any environmental site
contamination. None of Jebe Production or the Shareholders are aware of, or has
ever received notice of, any past, present or future events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
interfere with or prevent continued compliance, or which may give rise to any
common law or legal liability, or otherwise form the basis of any claim, action,
suit, proceeding, hearing or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, or hazardous or
toxic material or waste.

 

(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to Jebe Production

 

2.26 Material Customers.

 

Since the date of its incorporation, none of the Material Customers (as
hereinafter defined) of Jebe Production has notified any of Jebe Production or
the Shareholders of their intent to terminate their business with Jebe
Production business because of any dissatisfaction on the part of any such
person or entity. The Transactions have not caused any of the Material Customers
of Jebe Production to terminate or provide notice of their intent or threaten to
terminate their business with Jebe Production or to notify Jebe Production or
the Shareholders of their intent not to continue to do such business with Jebe
Production after the Closing. As used herein, “Material Customers” means those
customers from whom Jebe Production derives annual revenues in excess of US
$5,000.

 

2.27 Inventories.

 

All inventories of Jebe Production are of good, usable and merchantable quality
in all material respects, and, except as set forth in the Jebe Production
Disclosure Schedule, do not include a material amount of obsolete or
discontinued items. Except as set forth in the Jebe Production Disclosure
Schedule, (a) all such inventories are of such quality as to meet in all
material respects the quality control standards of Jebe Production, (b) all such
inventories are recorded on the books at the lower of cost or market value
determined in accordance with GAAP, and (c) no write-down in inventory has been
made or should have been made pursuant to GAAP during the past two years.

 



15

 

 

2.28 Money Laundering Laws.

 

The operations of Jebe Production are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the money laundering statutes of all U.S. and non-U.S. jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Body
(collectively, the “Money Laundering Laws”) and no Proceeding involving Jebe
Production with respect to the Money Laundering Laws is pending or, to the
knowledge of Jebe Production, threatened.

 

2.29 Disclosure.

 

(a) Any information set forth in this Agreement, the Jebe Production Disclosure
Schedule, or the Transaction Agreements shall be true, correct and complete in
all material respects.

 

(b) No statement, representation or warranty of Jebe Production or the
Shareholders in this Agreement (taken with the Schedules) or the Transaction
Agreements or any exhibits or schedules thereto contain any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements herein or therein, taken as a whole, in light of the circumstances in
which they were made, not misleading.

 

(c) Except as set forth in the Jebe Production Disclosure Schedule, the
Shareholders and Jebe Production have no knowledge of any fact that has specific
application to Jebe Production (other than general economic or industry
conditions) and that adversely affects the assets or the business, prospects,
financial condition, or results of operations of Jebe Production

 

(d) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the Schedules shall control.

 



16

 

 

(e) The books of account, minute books and stock record books of Jebe
Production, all of which have been made available to Sharing Economy, are
complete and accurate and have been maintained in accordance with sound business
practices. Without limiting the generality of the foregoing, the minute books of
Jebe Production contain complete and accurate records of all meetings held, and
corporate action taken, by the shareholders, the boards of directors, and
committees of the boards of directors of Jebe Production, as applicable, and no
meeting of any such shareholders, board of directors, or committee has been held
for which minutes have not been prepared and are not contained in such minute
books.

 

2.30 Finders and Brokers.

 

(a) None of Jebe Production or the Shareholders or any Person acting on behalf
of Jebe Production or the Shareholders has engaged any finder, broker,
intermediary or any similar Person in connection with the Exchange.

 

(b) None of Jebe Production the Shareholders nor any Person acting on behalf of
Jebe Production or the Shareholders has entered into a contract or other
agreement that provides that a fee shall be paid to any Person or Entity if the
Exchange is consummated.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF SHARING ECONOMY

 

Sharing Economy hereby represents and warrants to the Shareholders as of the
date hereof:

 

3.1 Organization; Good Standing.

 

Sharing Economy is duly incorporated, validly and in good standing existing
under the laws of Nevada, has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to carry
on its business as presently conducted and as contemplated to be conducted, to
own, hold and operate its properties and assets as now owned, held and operated
by it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
Sharing Economy, or (ii) impair the ability of Sharing Economy to perform its
material obligations under this Agreement. Sharing Economy is duly qualified,
licensed or domesticated as a foreign corporation in good standing in each
jurisdiction wherein the nature of its activities or its properties owned or
leased requires such qualification, licensing or domestication, except where the
failure to be so qualified, licensed or domesticated will not have a Material
Adverse Effect.

 



17

 

 

3.2 Sharing Economy Common Stock.

 

As of December 23, 2019, there were 18,360,787 shares of Sharing Economy’s
common stock issued and outstanding. The Acquisition Shares, when issued in
connection with this Agreement and the other Transactional Agreements, will be
duly authorized, validly issued, fully paid and nonassessable. Sharing Economy
will take all reasonable efforts subsequent to the Closing to effect and
amendment to its Articles of Incorporation, as amended, to effect an increase in
its authorized shares of common stock to issue and deliver to the Shareholders
any portion of the Acquisition Shares not delivered at Closing to the
Shareholders.

 

3.3 Authority; Binding Nature of Agreements.

 

(a) The execution, delivery and performance of this Agreement, the Transactional
Agreements, and all other agreements and instruments contemplated to be executed
and delivered by Sharing Economy in connection herewith have been duly
authorized by all necessary corporate action on the part of Sharing Economy and
its board of directors.

 

(b) This Agreement, the Transactional Agreements, and all other agreements and
instruments contemplated to be executed and delivered by Sharing Economy
constitute the legal, valid and binding obligation of Sharing Economy,
enforceable against Sharing Economy in accordance with their terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
Exchange, insolvency, moratorium or other laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether such enforceability is considered in a proceeding in law or equity.

 

(c) There is no pending Proceeding, and, to Sharing Economy’s knowledge, no
Person has threatened to commence any Proceeding that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Exchange or Sharing Economy’s ability to comply with or perform its
obligations and covenants under the Transactional Agreements, and, to the
knowledge of Sharing Economy, no event has occurred, and no claim, dispute or
other condition or circumstance exists, that might directly or indirectly give
rise to or serve as a basis for the commencement of any such Proceeding.

 



18

 

 

3.4 Non-contravention; Consents.

 

The execution and delivery of this Agreement and the other Transactional
Agreements, and the consummation of the Exchange, by Sharing Economy will not,
directly or indirectly (with or without notice or lapse of time):

 

(a) contravene, conflict with or result in a material violation of (i) Sharing
Economy’s Certificate of Incorporation or Bylaws, or (ii) any resolution adopted
by Sharing Economy Board or any committee thereof or the stockholders of Sharing
Economy;

 

(b) to the knowledge of Sharing Economy, contravene, conflict with or result in
a material violation of, or give any Governmental Body the right to challenge
the Exchange or to exercise any remedy or obtain any relief under, any legal
requirement or any Order to which Sharing Economy or any material assets owned
or used by it are subject;

 

(c) to the knowledge of Sharing Economy, cause any material assets owned or used
by Sharing Economy to be reassessed or revalued by any taxing authority or other
Governmental Body;

 

(d) to the knowledge of Sharing Economy, contravene, conflict with or result in
a material violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by Sharing Economy or that
otherwise relates to Sharing Economy’s business or to any of the material assets
owned or used by Sharing Economy, where such contraventions, conflict,
violation, revocation, withdrawal, suspension, cancellation, termination or
modification would have a Material Adverse Effect on Sharing Economy;

 

(e) contravene, conflict with or result in a material violation or material
breach of, or material default under, any Contract to which Sharing Economy is a
party;

 



19

 

 

(f) give any Person the right to any payment by Sharing Economy or give rise to
any acceleration or change in the award, grant, vesting or determination of
options, warrants, rights, severance payments or other contingent obligations of
any nature whatsoever of Sharing Economy in favor of any Person, in any such
case as a result of the Exchange; or

 

(g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by Sharing Economy.

 

Except for Consents, filings or notices required under the state and federal
securities laws or any other laws or regulations or as otherwise contemplated in
this Agreement and the other Transactional Agreements, Sharing Economy will not
be required to make any filing with or give any notice to, or obtain any Consent
from, any Person in connection with the execution and delivery of this Agreement
and the other Transactional Agreements or the consummation or performance of the
Exchange.

 

3.5 Finders and Brokers.

 

(a) Neither Sharing Economy nor any Person acting on behalf of Sharing Economy
has engaged any finder, broker, intermediary or any similar Person in connection
with the Exchange.

 

(b) Sharing Economy has not entered into a contract or other agreement that
provides that a fee shall be paid to any Person or Entity if the Exchange is
consummated.

 

3.6 Reports and Financial Statements; Absence of Certain Changes.

 

(a) Sharing Economy has filed all reports required to be filed with the SEC
pursuant to the Exchange Act since January 1, 2016 (all such reports, including
those to be filed prior to the Closing Date and all registration statements and
prospectuses filed by Sharing Economy with the SEC, are collectively referred to
as the “Sharing Economy SEC Reports). All of the Sharing Economy SEC Reports, as
of their respective dates of filing (or if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing): (i)
complied in all material respects as to form with the applicable requirements of
the Securities Act or Exchange Act and the rules and regulations thereunder, as
the case may be, and (ii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The audited financial statements of
Sharing Economy included in the Sharing Economy SEC Reports comply in all
material respects with the published rules and regulations of the SEC with
respect thereto, and such audited financial statements (i) were prepared from
the books and records of Sharing Economy, (ii) were prepared in accordance with
GAAP applied on a consistent basis (except as may be indicated therein or in the
notes or schedules thereto) and (iii) present fairly the financial position of
Sharing Economy as of the dates thereof and the results of operations and cash
flows for the periods then ended. The unaudited financial statements included in
the Sharing Economy SEC Reports comply in all material respects with the
published rules and regulations of the SEC with respect thereto; and such
unaudited financial statements (i) were prepared from the books and records of
Sharing Economy, (ii) were prepared in accordance with GAAP, except as otherwise
permitted under the Exchange Act and the rules and regulations thereunder, on a
consistent basis (except as may be indicated therein or in the notes or
schedules thereto) and (iii) present fairly the financial position of Sharing
Economy as of the dates thereof and the results of operations and cash flows (or
changes in financial condition) for the periods then ended, subject to normal
year-end adjustments and any other adjustments described therein or in the notes
or schedules thereto.

 



20

 

 

(b) Except as specifically contemplated by this Agreement or reflected in the
Sharing Economy SEC Reports, since January 1, 2016, there has not been (i) any
material adverse change in Sharing Economy’s business, assets, liabilities,
operations, and, to the knowledge of Sharing Economy, no event has occurred that
is likely to have a material adverse effect on Sharing Economy’s business,
assets, liabilities or operations, (ii) any declarations setting aside or
payment of any dividend or distribution with respect to the Sharing Economy
Common Stock other than consistent with past practices, (iii) any material
change in Sharing Economy’s accounting principles, procedures or methods, (iv)
cancellation in writing of any material customer contract or (v) the loss of any
customer relationship which would have a material adverse effect on Sharing
Economy’s business, assets, liabilities or operations.

 

3.7 Compliance with Applicable Law.

 

Except as disclosed in the Sharing Economy SEC Reports filed prior to the date
of this Agreement and except to the extent that the failure or violation would
not in the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of Sharing Economy, to Sharing Economy’s
knowledge Sharing Economy holds all Governmental Authorizations necessary for
the lawful conduct of its business under and pursuant to, and the business of
Sharing Economy is not being conducted in violation of, any Governmental
Authorization applicable to Sharing Economy.

 



21

 

 

3.8 Complete Copies of Requested Reports.

 

Sharing Economy has delivered or made available true and complete copies of each
document that has been reasonably requested by Jebe Production or the
Shareholders.

 

3.9 Full Disclosure.

 

(a) Neither this Agreement (including all Schedules and exhibits hereto) nor any
of the Transactional Agreements contemplated to be executed and delivered by
Sharing Economy in connection with this Agreement contains any untrue statement
of material fact; and none of such documents omits to state any material fact
necessary to make any of the representations, warranties or other statements or
information contained therein not misleading.

 

(b) All of the information set forth in the prospectus and all other information
regarding Sharing Economy and the business, condition, assets, liabilities,
operations, financial performance, net income and prospects of either that has
been furnished to Jebe Production or the Shareholders by or on behalf of Sharing
Economy or any of the Sharing Economy’s Representatives, is accurate and
complete in all material respects.

 

ARTICLE IV.

 

COVENANTS OF JEBE PRODUCTION

 

4.1 Access and Investigation.

 

Jebe Production shall ensure that, at all times during the Pre-Closing Period:

 

(a) Jebe Production and their Representatives provide Sharing Economy and its
Representatives access, at reasonable times and with twenty-four (24) hours’
notice from Sharing Economy to Jebe Production, to all of the premises and
assets of Jebe Production, to all existing books, records, Tax Returns, work
papers and other documents and information relating to Jebe Production, and to
responsible officers and employees of Jebe Production, and Jebe Production and
its Representatives provide Sharing Economy and its Representatives with copies
of such existing books, records, Tax Returns, work papers and other documents
and information relating to Jebe Production as Sharing Economy may request in
good faith;

 



22

 

 

(b) Each of Jebe Production and its Representatives confer regularly with
Sharing Economy upon its request, concerning operational matters and otherwise
report regularly (not less than semi-monthly and as Sharing Economy may
otherwise request) to Sharing Economy and discuss with Sharing Economy and its
Representatives concerning the status of the business, condition, assets,
liabilities, operations, and financial performance of Jebe Production, and
promptly notify Sharing Economy of any material change in the business,
condition, assets, liabilities, operations, and financial performance of Jebe
Production, or any event reasonably likely to lead to any such change.

 

4.2 Operation of the Business.

 

Jebe Production shall ensure that, during the Pre-Closing Period:

 

(a) It conducts its operations in the Ordinary Course of Business and in the
same manner as such operations have been conducted prior to the date of this
Agreement;

 

(b) It uses its commercially reasonable efforts to preserve intact its current
business organization, keep available and not terminate the services of its
current officers and employees and maintain its relations and goodwill with all
suppliers, customers, landlords, creditors, licensors, licensees, employees and
other Persons having business relationships with Jebe Production;

 

(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities, except with respect to the repurchase of shares of Jebe
Production Common Stock upon termination of employees at the original purchase
price pursuant to agreements existing at the date hereof;

 

(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities, except
the issuance of Jebe Production Shares of Common Stock pursuant to option grants
to employees made under the Option Plan in the Ordinary Course of Business;

 

(e) It does not amend its charter document, corporate governance document or
other Organizational Documents, and does not affect or become a party to any
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;

 



23

 

 

(f) It does not form any subsidiary or acquire any equity interest or other
interest in any other Entity;

 

(g) It does not establish or adopt any Employee Benefit Plan, and does not pay
any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;

 

(h) It does not change any of its methods of accounting or accounting practices
in any respect;

 

(i) It does not make any Tax election;

 

(j) It does not commence or take any action or fail to take any action which
would result in the commencement of any Proceeding;

 

(k) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets, other than in the Ordinary Course
of Business; (ii) incur, assume or prepay any indebtedness, Indebtedness or
obligation or any other liabilities or issue any debt securities, other than in
the Ordinary Course of Business; (iii) assume, guarantee, endorse for the
obligations of any other person, other than in the Ordinary Course of Business;
(iv) make any loans, advances or capital contributions to, or investments in,
any other Person, other than in the Ordinary Course of Business; or (v) fail to
maintain insurance consistent with past practices for its business and property;

 

(l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;

 

(m) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other rights of any type or scope
with respect to any of its services, products or technology;

 

(n) It does not hire any new officer-level employee;

 



24

 

 

(o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;

 

(p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and

 

(q) It does not enter into any transaction or take any other action that likely
would cause or constitute a Breach of any representation or warranty made by it
in this Agreement.

 

4.3 Filings and Consents; Cooperation.

 

Jebe Production shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by Jebe Production or the
Shareholders in connection with the execution and delivery of any of the
Transactional Agreements, or in connection with the consummation or performance
of the Exchange, is made or given as soon as possible after the date of this
Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by Jebe Production or the Shareholders in connection
with the execution and delivery of any of the Transactional Agreements, or in
connection with the consummation or performance of the Exchange, is obtained as
soon as possible after the date of this Agreement and remains in full force and
effect through the Closing Date;

 

(c) It promptly delivers to Sharing Economy a copy of each filing made, each
notice given and each Consent obtained by Jebe Production during the Pre-Closing
Period; and

 

(d) During the Pre-Closing Period, it and its Representatives cooperate with
Sharing Economy and Sharing Economy’s Representatives, and prepare and make
available such documents and take such other actions as Sharing Economy may
request in good faith, in connection with any filing, notice or Consent that
Sharing Economy is required or elects to make, give or obtain.

 

4.4 Notification; Updates to Disclosure Schedules.

 



25

 

 

(a) During the Pre-Closing Period, Jebe Production shall promptly notify Sharing
Economy in writing of:

 

(i) the discovery by it of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which is contrary
to any representation or warranty made by it in this Agreement or in any of the
other Transactional Agreements, or that would upon the giving of notice or lapse
of time, result in any of its representations and warranties set forth in this
agreement to become untrue or otherwise cause any of the conditions of Closing
set forth in Article VI or Article VII not to be satisfied;

 

(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the express written consent of Sharing Economy) and that is contrary to any
representation or warranty made by it in this Agreement, or that would upon the
giving of notice or lapse of time, result in any of its representations and
warranties set forth in this agreement to become untrue or otherwise cause any
of the conditions of Closing set forth in Article VI or Article VII not to be
satisfied;

 

(b) If any event, condition, fact or circumstances that is required to be
disclosed pursuant to Section 4.4(a) requires any material change in the Jebe
Production Disclosure Schedule, or if any such event, condition, fact or
circumstance would require such a change assuming the Jebe Production Disclosure
Schedule were dated as of the date of the occurrence, existence or discovery of
such event, condition, fact or circumstances, then Jebe Production, as
applicable, shall promptly deliver to Sharing Economy an update to the Jebe
Production Disclosure Schedule specifying such change (a “Disclosure Schedule
Update”).

 

(c) It will promptly update any relevant and material information provided to
Sharing Economy after the date hereof pursuant to the terms of this Agreement.

 

4.5 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, Jebe Production shall use its commercially
reasonable efforts to cause the conditions set forth in Article VI and Article
VII to be satisfied on a timely basis and so that the Closing can take place on
or before January 1, 2016, in accordance with Section 1.5, and shall not take
any action or omit to take any action, the taking or omission of which would or
could reasonably be expected to result in any of the representations and
warranties of Jebe Production set forth in this Agreement becoming untrue, or in
any of the conditions of Closing set forth in Article VI or Article VII not
being satisfied.

 



26

 

 

4.6 Confidentiality; Publicity.

 

Jebe Production shall ensure that:

 

(a) It and its Representatives keep strictly confidential the existence and
terms of this Agreement prior to the issuance or dissemination of any mutually
agreed upon press release or other disclosure of the Exchange; and

 

(b) neither it nor any of its Representatives issues or disseminates any press
release or other publicity or otherwise makes any disclosure of any nature (to
any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange; except in each case to the extent
that it is required by law to make any such disclosure regarding such
transactions or as separately agreed by the parties; provided, however, that if
it is required by law to make any such disclosure, Jebe Production advises
Sharing Economy, at least five business days before making such disclosure, of
the nature and content of the intended disclosure.

 

ARTICLE V.

 

COVENANTS OF SHARING ECONOMY

 

5.1 Notification.

 

During the Pre-Closing Period, Sharing Economy shall promptly notify Jebe
Production in writing of:

 

(a) the discovery by Sharing Economy of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
which is contrary to any representation or warranty made by Sharing Economy in
this Agreement; and,

 

(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of Jebe Production) and that is contrary to any
representation or warranty made by Sharing Economy in this Agreement;

 



27

 

 

5.2 Filings and Consents; Cooperation.

 

Sharing Economy shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by Sharing Economy in
connection with the execution and delivery of any of the Transactional
Agreements, or in connection with the consummation or performance of the
Exchange, is made or given as soon as possible after the date of this Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by Sharing Economy in connection with the execution
and delivery of any of the Transactional Agreements, or in connection with the
consummation or performance of the Exchange, is obtained as soon as possible
after the date of this Agreement and remains in full force and effect through
the Closing Date;

 

(c) Sharing Economy promptly delivers to Jebe Production and a copy of each
filing made, each notice given and each Consent obtained by Sharing Economy
during the Pre-Closing Period; and

 

(d) During the Pre-Closing Period, Sharing Economy and its Representatives
cooperate with Jebe Production and their Representatives, and prepare and make
available such documents and take such other actions as Jebe Production may
request in good faith, in connection with any filing, notice or Consent that
Jebe Production is required or elects to make, give or obtain.

 

5.3 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, Sharing Economy shall use its commercially
reasonable efforts to cause the conditions set forth in Article VI and Article
VII to be satisfied on a timely basis and so that the Closing can take place on
or before January 31, 2020, or as soon thereafter as is reasonably practical, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties or Sharing Economy set forth
in this Agreement becoming untrue or in any of the conditions of closing set
forth in Article VI or Article VII not being satisfied.

 



28

 

 

5.4 Disclosure of Confidential Information.

 

(a) Each of Sharing Economy and the Shareholders acknowledges and agrees that it
may receive Confidential Information in connection with this Transaction
including without limitation, the Jebe Production Disclosure Schedule and any
information disclosed during the due diligence process, the public disclosure of
which will harm the disclosing party’s business. The Receiving Party may use
Confidential Information only in connection with the Transaction. The results of
the due diligence review may not be used for any other purpose other than in
connection with the Transaction. Except as expressly provided in this Agreement,
the Receiving Party shall not disclose Confidential Information to anyone
without the Disclosing Party’s prior written consent. The Receiving Party shall
take all reasonable measures to avoid disclosure, dissemination or unauthorized
use of Confidential Information, including, at a minimum, those measures it
takes to protect its own confidential information of a similar nature. The
Receiving Party shall not export any Confidential Information in any manner
contrary to the export regulations of the governmental jurisdiction to which it
is subject.

 

(b) The Receiving Party may disclose Confidential Information as required to
comply with binding orders of governmental entities that have jurisdiction over
it, provided that the Receiving Party (i) gives the Disclosing Party reasonable
notice (to the extent permitted by law) to allow the Disclosing Party to seek a
protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.

 

(c) All Confidential Information shall remain the exclusive property of the
Disclosing Party. The Disclosing Party’s disclosure of Confidential Information
shall not constitute an express or implied grant to the Receiving Party of any
rights to or under the Disclosing Party’s patents, copyrights, trade secrets,
trademarks or other intellectual property rights.

 

(d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.

 



29

 

 

(e) The Receiving Party shall return or destroy all tangible materials embodying
Confidential Information (in any form and including, without limitation, all
summaries, copies and excerpts of Confidential Information) promptly following
the Disclosing Party’s written request; provided, however, that, subject to the
provisions of this Agreement, the Receiving Party may retain one copy of such
materials in the confidential, restricted access files of its legal department
for use only in the event a dispute arises between the parties related to the
Transaction and only in connection with that dispute. At the Disclosing Party’s
option, the Receiving Party shall provide written certification of its
compliance with this Section.

 

5.5 Indemnification.

 

(a) Each of Jebe Production and the Shareholders, jointly and severally, each
shall defend, indemnify and hold harmless Sharing Economy, and its respective
employees, officers, directors, stockholders, controlling persons, affiliates,
agents, successors and assigns (collectively, the “Sharing Economy Indemnified
Persons”), and shall reimburse the Sharing Economy Indemnified Person, for, from
and against any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees) or diminution of
value, whether or not involving a third-party claim (collectively, “Damages”),
directly or indirectly, relating to, resulting from or arising out of:

 

(i) any untrue representations, misrepresentations or breach of warranty by or
of Jebe Production or the Shareholders contained in or pursuant to this
Agreement, and the Jebe Production Disclosure Schedule; (ii) any breach or
nonfulfillment of any covenant, agreement or other obligation by or of Jebe
Production or the Shareholders (only to the extent made or occurring prior to or
at the Closing) contained in or pursuant to this Agreement, the Transaction
Agreements executed by Jebe Production or any of the Shareholders in their
individual capacity, the Jebe Production Disclosure Schedule, or any of the
other agreements, documents, schedules or exhibits to be entered into by Jebe
Production or any of the Shareholders in their individual capacity pursuant to
or in connection with this Agreement;

 

(iii) all of Pre-Closing liabilities of Jebe Production or the Shareholders; and

 

(iv) any liability, claim, action or proceeding of any kind whatsoever, whether
instituted or commenced prior to or after the Closing Date, which directly or
indirectly relates to, arises or results from, or occurs in connection with
facts or circumstances relating to the conduct of business of Jebe Production or
the assets of Jebe Production, or events or circumstances existing on or prior
to the Closing Date.

 



30

 

 

(b) Sharing Economy shall defend, indemnify and hold harmless Jebe Production
and its respective affiliates, agents, successors and assigns (collectively, the
“Jebe Production Indemnified Persons”), and shall reimburse the Jebe Production
Indemnified Persons, for, from and against any Damages, directly or indirectly,
relating to, resulting from or arising out of:

 

(i) any untrue representation, misrepresentation or breach of warranty by or of
Sharing Economy contained in or pursuant to this Agreement;

 

(ii) any breach or nonfulfillment of any covenant, agreement or other
obligations by or of Sharing Economy contained in or pursuant to this Agreement,
the Transaction Agreements or any other agreements, documents, schedules or
exhibits to be entered into or delivered to pursuant to or in connection with
this Agreement.

 

(c) Promptly after receipt by an indemnified Party under Section 5.6 of this
Agreement of notice of a claim against it (“Claim”), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party’s failure to give such notice.

 

(d) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Party from whom indemnification is sought.

 

ARTICLE VI.

 

CLOSING CONDITIONS OF SHARING ECONOMY

 

Sharing Economy’s obligations to affect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:

 

6.1 Accuracy of Representations and Warranties.

 

The representations and warranties of Jebe Production and the Shareholders in
this Agreement shall have been true and correct as of the date of this Agreement
and shall be true and correct on and as of the Closing. Jebe Production and the
Shareholders shall have performed all obligations in this Agreement required to
be performed or observed by them on or prior to the Closing.

 



31

 

 

6.2 Additional Conditions to Closing.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.

 

(b) Sharing Economy shall have obtained an opinion stating that the terms of the
Exchange are fair, just and equitable to Sharing Economy and its shareholders.

 

(c) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods imposed by, any Governmental Body
which are necessary for the consummation of the Exchange, other than those the
failure to obtain which would not materially adversely affect the consummation
of the Exchange or in the aggregate have a material adverse effect on Sharing
Economy and its subsidiaries, taken as a whole, shall have been filed, occurred
or been obtained (all such permits, approvals, filings and consents and the
lapse of all such waiting periods being referred to as the “Requisite Regulatory
Approvals”) and all such Requisite Regulatory Approvals shall be in full force
and effect.

 

(d) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon Sharing
Economy or its subsidiaries or Jebe Production, including, without limitation,
requirements relating to the disposition of assets, which in any such case would
so materially adversely impact the economic or business benefits of the Exchange
as to render inadvisable the consummation of the Exchange.

 



32

 

 

6.3 Performance of Agreements.

 

Jebe Production or the Shareholders, as the case may be, shall have executed and
delivered each of the agreements, instruments and documents required to be
executed and delivered, and performed all actions required to be performed by
Jebe Production or any of the Shareholders, as the case may be, pursuant to this
Agreement, except as Sharing Economy has otherwise consented in writing.

 

6.4 Consents.

 

Each of the Consents identified or required to have been identified in the Jebe
Production Disclosure Schedule shall have been obtained and shall be in full
force and effect, other than those Consents, which have been expressly waived by
Sharing Economy.

 

6.5 No Material Adverse Change and Satisfactory Due Diligence.

 

There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of Jebe
Production since the date of this Agreement as determined by Sharing Economy in
its discretion. Sharing Economy shall be satisfied in all respects with the
results of its due diligence review of Jebe Production

 

6.6 Jebe Production Closing Certificate.

 

In addition to the documents required to be received under this Agreement,
Sharing Economy shall also have received the following documents:

 

(a) copies of resolutions of Jebe Production, certified by a Secretary,
Assistant Secretary or other appropriate officer of Jebe Production, authorizing
the execution, delivery and performance of this Agreement and other
Transactional Agreements;

 

(b) good standing certificate of Jebe Production; and

 

(c) such other documents as Sharing Economy may request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
Jebe Production, (ii) evidencing the compliance by Jebe Production, or the
performance by Jebe Production of, any covenant or obligation set forth in this
Agreement or any of the other Transactional Agreements, (iii) evidencing the
satisfaction of any condition set forth in Article VII or this Article VI, or
(iv) otherwise facilitating the consummation or performance of the Exchange.

 



33

 

 

6.7 Transactional Agreements.

 

Each Person (other than Sharing Economy) shall have executed and delivered prior
to or on the Closing Date all Transactional Agreements to which it is to be a
party.

 

6.8 Resignation of Directors and Officers.

 

Sharing Economy shall have received a written resignation from each of the
directors and officers of Jebe Production effective as of the Closing.

 

6.9 Delivery of Stock Certificates, Minute Book and Corporate Seal.

 

The Shareholders shall have delivered to Sharing Economy the stock books, stock
ledgers, minute books and corporate seals of Jebe Production

 

ARTICLE VII.

 

CLOSING CONDITIONS OF THE SHAREHOLDERS

 

The Shareholders’ obligations to affect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:

 

7.1 Accuracy of Representations and Warranties.

 

The representations and warranties of Sharing Economy in this Agreement shall
have been true and correct as of the date of this Agreement and shall be true
and correct on and as of the Closing and Sharing Economy shall have performed
all obligations in this Agreement required to be performed or observed by them
on or prior to the Closing.

 

7.2 Additional Conditions to Closing.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and transfer of the Acquisition Shares
by Sharing Economy and the transfer of the Shares by Jebe Production shall have
been received.

 



34

 

 

(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All Requisite
Regulatory Approvals shall have been filed, occurred or been obtained and all
such Requisite Regulatory Approvals shall be in full force and effect.

 

(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon the
Surviving Corporation or its subsidiaries (or, in the case of any disposition of
assets required in connection with such Requisite Regulatory Approval, upon
Sharing Economy, its subsidiaries, Jebe Production or any of their
subsidiaries), including, without limitation, requirements relating to the
disposition of assets, which in any such case would so materially adversely
impact the economic or business benefits of the Exchange as to render
inadvisable the consummation of the Exchange.

 

7.3 Sharing Economy Closing Certificates.

 

The Shareholders shall have received the following documents:

 

(a) copies of resolutions of Sharing Economy, certified by a Secretary,
Assistant Secretary or other appropriate officer of Sharing Economy, authorizing
the execution, delivery and performance of the Transactional Agreements and the
Exchange;

 

(b) good standing certificates for the State of Nevada; and

 

(c) such other documents as Jebe Production may request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
Sharing Economy, (ii) evidencing the compliance by Sharing Economy with, or the
performance by Sharing Economy of, any covenant or obligation set forth in this
Agreement or any of the other Transactional Agreements, (iii) evidencing the
satisfaction of any condition set forth in Article VI or this Article VII, or
(iv) otherwise facilitating the consummation or performance of the Exchange.

 



35

 

 

7.4 No Material Adverse Change.

 

There shall not have been any material adverse change in Sharing Economy’s
business, condition, assets, liabilities, operations or financial performance
since the date of this Agreement.

 

7.5 Performance of Agreements.

 

Sharing Economy shall have executed and delivered each of the agreements,
instruments and documents required to be executed and delivered, and performed
all actions required by Sharing Economy pursuant to this Agreement, except as
Jebe Production and the Shareholders have otherwise consented in writing.

 

7.6 Consents.

 

Each of the Consents identified or required to have been identified in Section
3.4 shall have been obtained and shall be in full force and effect, other than
those Consents the absence of which shall not have a material adverse effect on
Sharing Economy.

 

7.7 Sharing Economy Stock.

 

On the Closing Date, shares of Sharing Economy Common Stock shall be eligible
for quotation on the OTCMarkets.

 

ARTICLE VIII.

 

FURTHER ASSURANCES

 

Each of the parties hereto agrees that it will, from time to time after the date
of the Agreement, execute and deliver such other certificates, documents and
instruments and take such other action as may be reasonably requested by the
other party to carry out the actions and transactions contemplated by this
Agreement, including the closing conditions described in Articles VI and VII.
Jebe Production and the Shareholders shall reasonably cooperate with Sharing
Economy in its obtaining of the books and records of Jebe Production, or in
preparing any solicitation materials to be sent to the shareholders of Sharing
Economy in connection with the approval of the Exchange and the transactions
contemplated by the Transactional Agreements.

 



36

 

 

ARTICLE IX.

 

TERMINATION

 

9.1 Termination.

 

This Agreement may be terminated and the Exchange abandoned at any time prior to
the Closing Date:

 

(a) by mutual written consent of Sharing Economy, Jebe Production and the
Shareholders;

 

(b) by Sharing Economy if (i) there is a material Breach of any covenant or
obligation of Jebe Production or the Shareholders; provided however, that if
such Breach or Breaches are capable of being cured prior to the Closing Date,
such Breach or Breaches shall not have been cured within 10 days of delivery of
the written notice of such Breach, or (ii) Sharing Economy reasonably determines
that the timely satisfaction of any condition set forth in Article VI has become
impossible or impractical (other than as a result of any failure on the part of
Sharing Economy to comply with or perform its covenants and obligations under
this Agreement or any of the other Transactional Agreements);

 

(b) by Jebe Production if (i) there is a material Breach of any covenant or
obligation of Sharing Economy; provided, however, that if such Breach or
Breaches are capable of being cured prior to the Closing Date, such Breach or
Breaches shall not have been cured within 10 days of delivery of the written
notice of such Breach, or (ii) Jebe Production reasonably determines that the
timely satisfaction of any condition set forth in Article VII has become
impossible or impractical (other than as a result of any failure on the part of
Jebe Production or any Shareholder to comply with or perform any covenant or
obligation set forth in this Agreement or any of the other Transactional
Agreements);

 

(d) by Sharing Economy if the Closing has not taken place on or before March 31,
2020, (except if as a result of any failure on the part of Sharing Economy to
comply with or perform its covenants and obligations under this Agreement or in
any other Transactional Agreement);

 



37

 

 

(e) by Jebe Production if the Closing has not taken place on or before March 31,
2020 (except if as a result of the failure on the part of Jebe Production or the
Shareholders to comply with or perform any covenant or obligation set forth in
this Agreement or in any other Transactional Agreement);

 

(f) by any of Sharing Economy, on the one hand or Jebe Production, on the other
hand, if any court of competent jurisdiction in the United States or other
United States governmental body shall have issued an order, decree or ruling or
taken any other action restraining, enjoining or otherwise prohibiting the
Exchange and such order, decree, ruling or any other action shall have become
final and non-appealable; provided, however, that the party seeking to terminate
this Agreement pursuant to this clause (f) shall have used all commercially
reasonable efforts to remove such order, decree or ruling; or

 

(g) The parties hereby agree and acknowledge that a breach of the provisions of
Articles 4.1, 4.2, 4.3, 4.4 and 4.6 are, without limitation, material Breaches
of this Agreement.

 

9.2 Termination Procedures.

 

If Sharing Economy wishes to terminate this Agreement pursuant to Section 9.1,
Sharing Economy shall deliver to the Shareholders and Jebe Production a written
notice stating that Sharing Economy is terminating this Agreement and setting
forth a brief description of the basis on which Sharing Economy is terminating
this Agreement. If Jebe Production wishes to terminate this Agreement pursuant
to Section 9.1, Jebe Production shall deliver to Sharing Economy a written
notice stating that Jebe Production is terminating this Agreement and setting
forth a brief description of the basis on which Jebe Production is terminating
this Agreement.

 

9.3 Effect of Termination.

 

In the event of termination of this Agreement as provided above, this Agreement
shall forthwith have no further effect. Except for a termination resulting from
a Breach by a party to this Agreement, there shall be no liability or obligation
on the part of any party hereto. In the event of a breach, the remedies of the
non-breaching party shall be to seek damages from the breaching party or to
obtain an order for specific performance, in addition to or in lieu of other
remedies provided herein. Upon request after termination, each party will
redeliver or, at the option of the party receiving such request, destroy all
reports, work papers and other material of any other party relating to the
Exchange, whether obtained before or after the execution hereof, to the party
furnishing same; provided, however, that Jebe Production and the Shareholders
shall, in all events, remain bound by and continue to be subject to Section 4.6
and all parties shall in all events remain bound by and continue to be subject
to Section 5.4 and 5.5.

 



38

 

 

Notwithstanding the above, both Sharing Economy, on the one hand, and Jebe
Production and the Shareholders, on the other hand, shall be entitled to
announce the termination of this Agreement by means of a mutually acceptable
press release.

 

ARTICLE X.

 

MISCELLANEOUS

 

10.1 Survival of Representations and Warranties.

 

All representations and warranties of Jebe Production and the Shareholders in
this Agreement and the Jebe Production Disclosure Schedule shall survive shall
survive indefinitely. The right to indemnification, reimbursement or other
remedy based on such representations and warranties will not be affected by any
investigation conducted by the parties.

 

10.2 Expenses.

 

Except as otherwise set forth herein, each of the parties to the Exchange shall
bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.

 

10.3 Entire Agreement.

 

This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.

 



39

 

 

10.4 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

10.5 Descriptive Headings.

 

The Article and Section headings in this Agreement are for convenience only and
shall not affect the meanings or construction of any provision of this
Agreement.

 

10.6 Notices.

 

Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given on the earlier to occur of the
date of personal delivery, the date of receipt or three (3) days after posting
by overnight courier or registered or certified mail, postage prepaid, addressed
as follows:

 

If to Sharing Economy:

 

Sharing Economy International Inc.

M03, 3/F, Eton Tower,

No. 8 Hysan Avenue, Causeway Bay, Hong Kong

 

If to Jebe Production:

 

Jebe Production Group Limited

RM 104-107 Sui Fai Fty Est, 5-13 Shan Mei St, Fo Tan, N.T.

 

If to the Shareholders:

 

c/o Jebe Production Group Limited

RM 104-107 Sui Fai Fty Est, 5-13 Shan Mei St, Fo Tan, N.T.

 

To such address or addresses as a party shall have previously designated by
notice to the sender given in accordance with this section.

 



40

 

 

10.7 Choice of Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Nevada without regard to choice of law principles. Each of the
parties hereto consents to the jurisdiction of the courts of the State of
California, County of Los Angeles and to the federal courts located in the
County of Los Angeles, State of California.

 

10.8 Binding Effect; Benefits.

 

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns, the Shareholders and other
Persons expressly referred to herein, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

10.9 Assignability.

 

Neither this Agreement nor any of the parties’ rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.

 

10.10 Waiver and Amendment.

 

Any term or provision of this Agreement may be waived at any time by the party,
which is entitled to the benefits thereof. The waiver by any party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach. The parties may, by mutual agreement in writing, amend
this Agreement in any respect. Jebe Production and the Shareholders hereby
acknowledge their intent that this Agreement includes as a party any holder of
capital stock in Jebe Production at the time of Closing. Sharing Economy, Jebe
Production and the Shareholders therefore agree that this Agreement may be
amended, without the further consent of any party to this Agreement, (i) to add
as a new Shareholder any existing shareholder of Jebe Production and (ii) to
modify Annex A to reflect the addition of such shareholder.

 



41

 

 

10.11 Attorney’ Fees.

 

In the event of any action or proceeding to enforce the terms and conditions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys’ and experts’ fees and costs, in addition to such other relief as may
be granted.

 

10.12 Severability.

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

10.13 Construction.

 

In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has or has had the opportunity to consult independent legal counsel regarding
the legal effect and meaning of this document and all terms and conditions
hereof; (c) has been afforded the opportunity to negotiate as to any and all
terms hereof; and (d) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

[signature page follows]

 

42

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

Sharing Economy:         SHARING ECONOMY INTERNATIONAL INC.           By:
                      Name: Ping Kee Lau     Title: Executive Director          
Jebe Production:         Jebe Production Group Limited:           By:
                     Name:   Fung Wang Chi     Title: Director           JEBE
PRODUCTION SHAREHOLDERS:               Fung Wang Chi  

 



43

 

 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

Agreement. “Agreement” shall mean the Share Exchange Agreement to which this
Exhibit A is attached (including all Disclosure Schedules and all Exhibits), as
it may be amended from time to time.

 

Approved Plans. “Approved Plans” shall mean a stock option or similar plan for
the benefit of employees or others, which has been approved by the shareholders
of Jebe Production

 

Jebe Production Shares of Common Stock. “Jebe Production Shares of Common Stock”
shall mean the shares of common stock of Jebe Production

 

Breach. There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation or other provision if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, obligation or other provision.

 

Certificates. “Certificates” shall have the meaning specified in Section 1.3 of
the Agreement.

 

Sharing Economy. “Sharing Economy” shall have the meaning specified in the first
paragraph of the Agreement.

 

Sharing Economy Common Stock. “Sharing Economy Common Stock” shall mean the
shares of common stock of Sharing Economy.

 

Sharing Economy SEC Reports. “Sharing Economy SEC Reports” shall have the
meaning specified in Section 4.6 of the Agreement.

 

Closing. “Closing” shall have the meaning specified in Section 1.5 of the
Agreement.

 

Closing Date. “Closing Date” shall have the meaning specified in Section 1.5 of
the Agreement.

 



44

 

 

Code. “Code” shall mean the Internal Revenue Code of 1986 or any successor law,
and regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

 

Confidential Information. “Confidential Information” shall mean all nonpublic
information disclosed by one party or its agents (the “Disclosing Party”) to the
other party or its agents (the “Receiving Party”) that is designated as
confidential or that, given the nature of the information or the circumstances
surrounding its disclosure, reasonably should be considered as confidential.
Confidential Information includes, without limitation (i) nonpublic information
relating to the Disclosing Party’s technology, customers, vendors, suppliers,
business plans, intellectual property, promotional and marketing activities,
finances, agreements, transactions, financial information and other business
affairs, and (ii) third-party information that the Disclosing Party is obligated
to keep confidential.

 

Confidential Information does not include any information that (i) is or becomes
publicly available without breach of this Agreement, (ii) can be shown by
documentation to have been known to the Receiving Party at the time of its
receipt from the Disclosing Party, (iii) is received from a third party who, to
the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.

 

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

 

Disclosure Schedule Update. “Disclosure Schedule Update” shall have the meaning
specified in Section 4.4 of the Agreement.

 

Jebe Production Disclosure Schedule. “Jebe Production Disclosure Schedule” shall
have the meaning specified in introduction to Article II of the Agreement.

 

Entity. “Entity” shall mean any corporation (including any nonprofit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

 



45

 

 

Environmental Laws. “Environmental Laws” shall mean any Law or other requirement
relating to the protection of the environment, health, or safety from the
release or disposal of hazardous materials.

 

Environmental Permit. “Environmental Permit” means all licenses, permits,
authorizations, approvals, franchises and rights required under any applicable
Environmental Law or Order.

 

Equity Securities. “Equity Security” shall mean any stock or similar security,
including, without limitation, securities containing equity features and
securities containing profit participation features, or any security convertible
into or exchangeable for, with or without consideration, any stock or similar
security, or any security carrying any warrant, right or option to subscribe to
or purchase any shares of capital stock, or any such warrant or right.

 

Exchange Act. “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

 

GAAP. “GAAP” shall mean United States Generally Accepted Accounting Principles,
applied on a consistent basis.

 

Governmental Authorization. “Governmental Authorization” shall mean any:

 

(F)permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or

 

(b) right under any contract with any Governmental Body.

 

Governmental Body. “Governmental Body” shall mean any:

 

(F)nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;

 



46

 

 

(b) federal, state, local, municipal, foreign or other government;

 

(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); or

 

(d) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including any court, arbitrator,
administrative agency or commissioner, or other governmental authority or
instrumentality.

 

Indebtedness. “Indebtedness” shall mean any obligation, contingent or otherwise.
Any obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.

 

Intellectual Property. “Intellectual Property” means all industrial and
intellectual property, including, without limitation, all U.S. and non-U.S.
patents, patent applications, patent rights, trademarks, trademark applications,
common law trademarks, Internet domain names, trade names, service marks,
service mark applications, common law service marks, and the goodwill associated
therewith, copyrights, in both published and unpublished works, whether
registered or unregistered, copyright applications, franchises, licenses,
know-how, trade secrets, technical data, designs, customer lists, confidential
and proprietary information, processes and formulae, all computer software
programs or applications, layouts, inventions, development tools and all
documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.

 

Knowledge. A corporation shall be deemed to have “knowledge” of a particular
fact or matter only if a director or officer of such corporation has, had or
should have had knowledge of such fact or matter.

 

Laws. “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

 



47

 

 

Lien. “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge, right of first refusal, encumbrance or other adverse claim or
interest of any kind, including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction and including any lien or charge arising by Law.

 

Material Adverse Effect. “Material Adverse Effect” means any change, effect or
circumstance which, individually or in the aggregate, would reasonably be
expected to (a) have a material adverse effect on the business, assets,
financial condition or results of operations of the affected party, in each case
taken as a whole or (b) materially impair the ability of the affected party to
perform its obligations under this Agreement and the Transaction Agreements,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, (ii) changes in the United States securities markets generally, or
(iii) changes in general economic, currency exchange rate, political or
regulatory conditions in industries in which the affected party operates.

 

Material Contract. “Material Contract” means any and all agreements, contracts,
arrangements, understandings, leases, commitments or otherwise, providing for
potential payments by or to the company in excess of $1,000, and the amendments,
supplements and modifications thereto.

 

Order. “Order” shall mean any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Body.

 

Ordinary Course of Business. “Ordinary Course of Business” shall mean an action
taken by Jebe Production if (i) such action is taken in normal operation,
consistent with past practices, (ii) such action is not required to be
authorized by the Shareholders, Board of Directors or any committee of the Board
of the Directors or other governing body of Jebe Production and (iii) does not
require any separate or special authorization or consent of any nature by any
Governmental Body or third party.

 

Permitted Liens. “Permitted Liens” shall mean (a) Liens for Taxes not yet
payable or in respect of which the validity thereof is being contested in good
faith by appropriate proceedings and for the payment of which the relevant party
has made adequate reserves; (b) Liens in respect of pledges or deposits under
workmen’s compensation laws or similar legislation, carriers, warehousemen,
mechanics, laborers and materialmen and similar Liens, if the obligations
secured by such Liens are not then delinquent or are being contested in good
faith by appropriate proceedings conducted and for the payment of which the
relevant party has made adequate reserves; and (c) statutory Liens incidental to
the conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.

 



48

 

 

Person. “Person” shall mean any individual, Entity or Governmental Body.

 

Pre-Closing Period. “Pre-Closing Period” shall mean the period commencing as of
the date of the Agreement and ending on the Closing Date.

 

Proceeding. “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, commenced,
brought, conducted or heard by or before, or otherwise has involved, any
Governmental Body or any arbitrator or arbitration panel.

 

Representatives. “Representatives” of a specified party shall mean officers,
directors, employees, attorneys, accountants, advisors and representatives of
such party, including, without limitation, all subsidiaries of such specified
party, and all such Persons with respect to such subsidiaries. The Related
Persons of Jebe Production shall be deemed to be “Representatives” of Jebe
Production, as applicable.

 

SEC. “SEC” shall mean the United States Securities and Exchange Commission.

 

Securities Act. “Securities Act” shall mean the United States Securities Act of
1933, as amended.

 

Taxes. “Taxes” shall mean all foreign, federal, state or local taxes, charges,
fees, levies, imposts, duties and other assessments, as applicable, including,
but not limited to, any income, alternative minimum or add-on, estimated, gross
income, gross receipts, sales, use, transfer, transactions, intangibles, ad
valorem, value-added, franchise, registration, title, license, capital, paid-up
capital, profits, withholding, payroll, employment, unemployment, excise,
severance, stamp, occupation, premium, real property, recording, personal
property, federal highway use, commercial rent, environmental (including, but
not limited to, taxes under Section 59A of the Code) or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest, penalties or additions to
tax with respect to any of the foregoing; and “Tax” means any of the foregoing
Taxes.

 

Tax Group. “Tax Group” shall mean any federal, state, local or foreign
consolidated, affiliated, combined, unitary or other similar group of which Jebe
Production is now or was formerly a member.

 

Tax Return. “Tax Return” shall mean any return, declaration, report, claim for
refund or credit, information return, statement or other similar document filed
with any Governmental Body with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Transaction Agreements. “Transactional Agreements” shall mean this Agreement and
any agreement or document to be executed pursuant to this Agreement.

 

49

 

 

ANNEX A

 

Shareholders  Number of Shares of Common Stock of Jebe Production Held  Fung
Wang Chi   10,000         TOTAL   10,000 

 

 

50



 

 